Detailed Action
The following is a second non-final rejection made in response to preliminarily amended claims received on June 24th 2021. The Applicant submitted this set of preliminary amendments after a non-final rejection was posted by the Examiner but prior to the mailing date of the action. After speaking with the Applicant’s attorney, Mr. Thomas Powers, on June 29th 2021, the Examiner is providing this second non-final action as a courtesy to the Applicant to account for the claims in their most up to date form. The basis for rejection remains the same and there is no material change with respect to the outstanding issues precluding patentability. A newly filed IDS has also been submitted for review by the Examiner. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Indefinite issues related to claim 23 stem from the language used in the claim. The claim states that “the inner chamber decreases in volume in a forward direction through the suppressor” and it is unclear how this is possible given that the volume of the chamber is an integral function of changing cross-sectional areas multiplied by lengths. In other words, as length increases, so does volume. It appears that the Applicant may have intended the claim to mean that the cross-sectional area of the inner chamber decreases along the length, however this interpretation is a material difference from what is claimed. Further 
Indefiniteness issues related to claim 27-31 stem from a lack of clarity in regard to at least one of two questions: (1) what structure is responsible for the claimed functional limitations, and (2) which of the two inlets is Applicant referring to by way of the limitation in claim 27 that claims “wherein a resistance to flow of the inlet is greater than the resistance to flow of a first outer baffle within the outer chamber”. With respect to point (1), it is unclear what structural basis the Applicant is seeking to claim by exclusively citing functional limitations related to how the baffles affect fluid flow during operation. This also applies to the subject matter of claims 28-31 since these claims also appear to imply an undefined structure that is responsible for performing a claimed functional limitation1. With respect to point (2), claim 27 encompasses two inlet portions: (a) the inlet of the suppressor, established claim 1, from which the claim indirectly depends, and (b) the inlet to the outer chamber, established directly by claim 27. After establishing “an outer chamber inlet”, the claim goes on to generically refer to “the inlet” when citing “wherein a resistance to flow of the inlet is greater than the resistance to flow of a first outer baffle within the outer chamber”. Which inlet the Applicant is referring to is subject to a plurality of interpretations and is therefore indefinite. Further clarification on the submitted claim language and/or further amendment to the claim is necessary to resolve this issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 22, 25, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,347,727 (hereinafter referred to in this section as “US ARMY”).
Regarding claim 1, US Army teaches a suppressor for a firearm comprising: a fitting for attaching the suppressor to a barrel of a firearm at or towards an inlet end of the suppressor, the fitting providing an inlet to the suppressor (see Fig. 1a; the suppressor is designed to be attached to the distal end of a firearm barrel), an end wall (106) at an exit end of the suppressor, the end wall comprising an exit outlet (107) and at least one gases outlet aperture (108) , the exit outlet aligned with the inlet to form a projectile pathway for a projectile to pass through the suppressor (the exit outlet is in axial alignment with the inlet of the suppressor, as illustrated in Fig. 1a), a tubular side wall (see wall portion labeled 109) extending between the exit end and the inlet end defining an outer shell, a blast chamber (114) within the outer shell adjacent the inlet end, a tubular inner wall (104) defining an inner chamber (101) and an outer chamber (103) within the shell, the inner chamber providing a gases inner flow path for an inner flow of gases to flow in a forward direction from the blast chamber to the exit outlet, the outer chamber providing a gases outer flow path for an outer flow of gases to flow in the forward direction from the blast chamber to the at least one gases outlet aperture (the k-shaped baffle walls form the inner surface that facilitates a multi-chamber gas flow arrangement with an inner central chamber 101 and outer bypass chamber 103; gas flows into both chambers through the inlet and travel parallel through the body and exit through the aperture 108 and central opening 107), the outer flow path parallel to the inner flow path, wherein the outer chamber is without a counter-flow gases flow path in an opposite rearward direction between the blast chamber and the at least one gases outlet (both chambers enter/exit the suppressor through the same ends and travel along parallel paths), and wherein the suppressor is configured so that gases pressure between the inner chamber and the outer chamber is balanced along the length of the inner and outer chambers so that gases exhaust from the 
Regarding claim 22, US Army teaches that the outer chamber increases in volume in a forward direction through the suppressor (the volume of the outer chamber necessarily increases along the length of the outer chamber, the volume of gas retainable by the outer chamber is necessarily greater in a region closer to the exit end than at a region closer to the inlet).
Regarding claim 25, US Army teaches that the suppressor comprises one or more outer baffles (via outer partitions 105) spaced apart along the length of the outer chamber dividing the outer chamber into a series of outer sub-chambers.
Regarding claim 33, US Army teaches wherein a flow area of an inlet to the outer chamber is greater than or equal to a flow area of an inlet to the inner chamber (the inlet to the outer chamber shown by the lead baffle in Fig. 1b appears to be “great than or equal to a flow area of an inlet to the inner chamber”, this is further supported by col. 4, ll. 24-28 which state that each section of the K-baffle system disclosed by the reference can reduce primary blast wave strength by approximately 52% at each nozzle).
Regarding claim 34, US Army teaches a suppressor for a firearm comprising: an inner chamber (101) through which a projectile fired by the firearm passes, and an outer chamber (103) parallel to the inner chamber, wherein the outer chamber provides a gases flow path parallel to the inner chamber in a forward direction and including without a counter-flow flow path (see Fig. 1a), wherein the inner chamber comprises one or more baffles (102) to work gases produced by firing the firearm to direct the gases radial outwards of a projectile passageway through the inner chamber, and wherein the suppressor is configured so that pressure between the inner chamber and the outer chamber is balanced along the length of the inner and outer chambers so that gases exhaust from the inner and outer chambers at substantially the same time (the suppressor taught by the reference is considered to release gasses from either chamber at substantially the same time).
Allowable Subject Matter
Claim 37 is allowed.
Claims 2, 6, 8, 9, 11, 16, 18, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communitions on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 28 states that “a resistance to a flow of a second outer baffle within the outer chamber is less than resistance to flow of the first outer baffle” without defining what structural feature is responsible for this functionality. Claim 29 states “wherein one or more rearward outer baffles have a higher resistance to flow than one or more forward outer baffles” without defining any structural basis for how baffles are actually capable of meeting this functional characteristic. Claims 30 and 31 state that “at least one or more outer baffles imparts a whirling motion circumferentially around the outer chamber” without providing any structural definition as to what about the baffle results in that functionality. The scopes of each of these claims remains undefined since it is unclear what structural definition the Applicant’s suppressor is limited to.